COJ
WILLIE BROWN,
     Plaintiff,
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                                      CIVIL ACTION
                                                                      NO. 18-0907
AQUIL BYRD, et al.,
     Defendants.



JONES, II      J.                                                          FEBRUARY 15, 2019

                                      efendant United States of America's ("Defendant United

States") Motion to Dismiss the Amended Complaint of prose Plaintiff Willie A. Brown

("Brown") pursuant to Rules 8(a), 12(b)(l), 12(b)(6), and 41(b) of the Federal Rules of Civil

Procedure. For the reasons set forth below, the motion is granted.

                                   ST AND ARD OF REVIEW

       In deciding a Rule 12(b )( 6) motion, courts must "accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief." Phillips v.

County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation marks and citation

omitted). In the context of a pro se complaint, courts should consider the most liberal, but

reasonable, construction of the complaint possible. Davis v. City of Philadelphia, 2013 WL

1187086, at *2 (E.D. Pa. Mar. 22, 2013) (citing Erickson v. Pardus, 551 C.S. 89, 93-94 (2007)). ·

       Nevertheless, whether counseled or prose, a complaint based upon "(t]hreadbare recitals/
                                                                                                    I

of the elements of a cause of action, supported by mere conclusory statements, [will] not

suffice." Fowler v. UPMC Shadyside, 578 F.3d 203,210 (3d Cir. 2009) (quoting Ashcroft v

Iqbal, 556 U.S. 662, 678 (2009)). This standard, which applies to all civil cases, requires




                                                  l
"sufficient factual matter to show that the claim is facially plausible." Fowler, 578 F.3d at 210

(internal quotation marks omitted). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal, 556 C.S. at 678 (citing Bell Atlantic Corp v. Twombly, 550

U.S. 544, 556 (2007)).
                                                '
           I Iowever, where a defendant ,\acially attacks a complaint under Rule l 2(b )( 1) for lack of

subject matter jurisdiction, a plaintiff must prove that the court has jurisdiction. Gould

Electronics Inc. v U.S., 220 F.3d 169, 178 (3d Cir. 2000). Unlike the 12(b)(6) context, where a

facial jurisdictional attack has been made, the allegations in a complaint are not entitled to any

deference. A complaint may be dismissed pursuant to Rule l 2(b )( 1) where it is "wholly

insubstantial and frivolous." Id. (internal citations omitted).

                   FACTUAL BACKGROL'ND AND PROCEDURAL HISTORY
                                                                                                           i
           On September 13, 2017, Brown claims that he was walking home when he was "accosted:

by Philadelphia Police Officer, Defendant Aquil Byrd." (ECF No. 5,          ~   8). Brown contends that ·

Defendant Byrd illegally searched him and placed him under arrest "for possession of a small

amount of marijuana." (ECF No. 5, ~ 10). Brown then had to remain in the back of Defendant                 1




Byrd's unmarked police vehicle while he "continued to make more arrests." (ECF No. 5, .,, 9,

11). Brown believes Defendant Byrd arrested him in retaliation for Brown's previous suit

against the City of Philadelphia and/or Philadelphia Police Department. (ECF No. 5, ~ 14 ). I le

claims that Defendant Byrd's actions resulted from "the policy and practice promulgated by the

defendant [sic] To [sic] institute and pursue legal action without probable cause." (ECF No. 5,

~   15).




                                                     2
        On March 9, 2018, Brown filed a Complaint against Defendant Byrd, the City of

Philadelphia, the Philadelphia Police Department, and the United States of America pursuant to

§§ 1983, 1985, 1988 and 46 U.S.C. § 31104 for the alleged violation of his rights under Article 1

§ 8 of the Pennsylvania Constitution and the Fourth and Fourteenth Amendments of the

Constitution. (ECF No. 3,    ~   1). Brown filed an Amended Complaint on April 4, 2018, and now

seeks declaratory and injunctive relief as well as compensatory and punitive damages against

Defendant United States for: (1) false imprisonment, (2) conspiracy to deprive him of his

constitutional rights, (3) failure to intervene, (4) intentional infliction of emotional distress, and

(5) a claim pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971 ), for an

unlawful search and seizure. (ECF No. 5). 1

        Defendant United States filed the instant motion seeking dismissal of the Amended

Complaint due to Brown's inadequate pleading, the Court's lack of subject matter jurisdiction, a         I
failure to state a claim, and failure to prosecute. (ECF No. 8, p. 1). For the reasons set forth

below, the motion is granted, and the Amended Complaint dismissed as to Defendant United

States with prejudice.

                                            DISCUSSION

        Brown alleges that his state and federal constitutional rights were violated by Defendant

Cnited States when he was unlawfully searched and arrested in retaliation for filing a lawsuit

against the City of Philadelphia and/or the Philadelphia Police Department. Defendant United

States argues, in part, that it is not amenable to suit under any of the legal theories raised by




1
  Brown initially sought informa pauperis status. (ECF No. 1). The Court twice denied
Brown's application to proceed informa pauperis due to insufficient information about his
financial status. Brown now proceeds with his case having paid the civil filing fee. (See ECF
Nos. 1, 4; see also Docket Entry dated May 8, 2018).


                                                   3
Brown, and therefore is not subject to this Court's jurisdiction. Brown attempts to use the Public

Vessels Act as a means of circumventing Defendant United States' sovereign immunity.

       Given, Brown's pro se status, the Court liberally construed the Amended Complaint for

any plausible means by which Defendant United States could be made amenable to suit. The

Court first considered the Public Vessels Act based on Brown and Defendant United States'

arguments. The Court then reviewed case law relevant to sovereign immunity in the § 1983 and

Bivens contexts. The Court will address these laws and legal theories in turn, but none provide a

basis for this Court to exercise subject matter jurisdiction over Defendant United States.

       It is beyond axiomatic that the United States, as a sovereign, is immune from suit absent

an "unequivocally expressed" consent to be sued. FD.I.C. v. Meyer, 510 U.S. 471,475 (1994);

accord United States v. Sherwood, 312 U.S. 584,586 (1941). The United States has provided

such consent in the Public Vessels Act, which permits a civil action in admiralty or an impleader
                                                                                                      I
to be filed against the United States for "(l) damages caused by a public vessel of the United
                                                                                                      J
States; or (2) compensation for towage and salvage services, including contract salvage, rendered·

to a public vessel of the Cnited States. Id. at§§ 31 lOl(a)(l), (2). Stated differently, the Public

Vessels Act permits suits against the United States for claims arising from the operation of

"public vessels," that are owned or operated by the Cnited States.

       In Count VI of the Amended Complaint, Brown asserts a claim for intentional infliction

of emotional distress pursuant to the Public Vessels Act. (ECF No. 5, ~~ 32-33). He attempts to,

fall under the protections of the Public Vessels Act by arguing that "Defendant [Cnited States o(

America] is liable for damages caused by a Public Vessel of the United States of America, Inc."

(ECF No. 5, ~ 33). Regardless of whether Brown is referring to Defendant Byrd or the unmarke

police car that he rode in subsequent to his arrest, the Public Vessels Act does not apply. Courts




                                                  4
have repeatedly held that a "vessel" as used in the Public Vessels Act refers to a "'ship, brig,

sloop, or other craft used--or capable of being used-to navigate on water.'" Minford v. Berks

County (Inc )!County of Berks (Inc.), No. 14-mc-224, 2014 WL6969600 (E.D. Pa. Dec. 9, 2014)

(quoting Black's Law Dictionary 1793 (10th Ed. 2014). Consequently, the Public Vessels Act

does not - and indeed cannot - apply to Brown's claims.

       The Court will now address Brown's Bivens claim and his remaining claims filed under

§ 1983. Counts I-III for false imprisonment, conspiracy to deprive constitutional rights, and

failure to intervene are all filed pursuant to§ 1983. (ECF No. 5, ~~ 8-19). Count VII, entitled a

"State Law Claim Respondeat [sic J Superior," is in substance a Bivens claim. (ECF No. 5, ~ 34-

37). Congress has not abrogated the United States' sovereign immunity in either context. 2 See,

e.g., Johnson v. U.S., 469 Fed. Appx. 79, 81 (3d Cir. 2012) (the United States is immune from

§ 1983 claims); Webb v. Desan, 250 F. App'x 468,471 (3d Cir. 2007) (the United States is

immune from Bivens claims absent an express waiver); (accord Correctional Services Corp. v.

Malesko, 534 U.S. 61, 78 (2001) ("Bivens presumed impossible: a direct action against the

Government") (internal quotations omitted).

       Consequently, as Defendant United States is not amenable to suit pursuant to the Public

Vessels Act, § 1983, or Bivens, Brown's Amended Complaint as to Defendant United States is

"wholly insubstantial and frivolous." Gould, 220 F.3d at 178. 1be Court need not address

Defendant United States' alternative arguments under 8(a), 12(b)(6), and 4l(b) because Brown is

unable to establish subject matter jurisdiction in accordance with Rule 12(b)(l).




2
  Counts IV and V for malicious prosecution and civil conspiracy, respectively, are directed
towards Defendant City of Philadelphia and Defendant Philadelphia Police Department.
However, even if they were directed at Defendant United States, they would still be barred as a
matter of law oh sovereign immunity grounds.


                                                 5
                                        CONCLUSION

       The Amended Complaint is dismissed with prejudice against Defendant United States for

a lack of subject matter jurisdiction. Congress has not abrogated the United States' sovereign

immunity in any statutory or legal context set forth in the Amended Complaint. The Court will

not grant Brown leave to amend as doing so would be futile. Berkery v. Wissahickon School

Dist. Bd. of Directors, 628 Fed. Appx. 109, 112 (3d Cir. 2015). An appropriate Order follows.




                                                    BY THE COURT:




                                                                  ~~"           ...... ~...........
                                                                  ...... :.,.   ..          ,t-




                                                                                                        I
                                                                                        ENT'D FEB 1 5 2019
                                                                                                        I

                                                                   ....




                                                6
